DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on 
Claims 1-5, 9, 11, 15-17 stand rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al in view of Morris in evidence of Fortron PPS Properties Guide.
Claims 9 and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al in view of Morris in evidence of Fortron PPS Properties Guide in further view of Books et al.
Claim 10 stands rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al in view of Morris in evidence of Fortron PPS Properties Guide in further view of Madsen or Bache.
Claim 12 stands rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al in view of Morris in evidence of Fortron PPS Properties Guide in further view of Yazici et al.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9, 11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al (US Patent Application 2004/0119056 (already of record)) in view of Morris (US Patent 2,879,547 (already of record)) in evidence of Fortron PPS Properties Guide.
Regarding claims 1-5, 9, 11, 15-17, Hofmann et al discloses the invention substantially as claimed.  Hofmann et al teaches a conductive plastics molding composition wherein the molding composition comprises as conductive constituents A) carbon black and graphite, B) carbon black and metal powder or C) carbon black, graphite and metal powder wherein the amount of filler is from non-zero and less than 85wt% (which inherently has an electrical conductivity in the claimed range and overlaps the claimed ranges; a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I)) (Claims 1-2).  Hofmann et al further teaches the size of the carbon black is preferably 0.05-0.15µm, the median size of the graphite is preferably 50-450 µm and the size of the metal powder comprises up to 45µm (which satisfies the particle size of the conductive filler before mixing in claims 1 and 6) (Claims 3, 5, 7).  Hofmann et al further teaches wherein the plastics molding composition comprising polyarylene sulfide and the conductive constituents has been preground to size preferably of 150-800µm (Claim 13).  Hofmann et al further teaches Fortron polyphenylene sulfide (which satisfies claimed thermoplastic particles/pellets) (Paragraph 55).  Hofmann et al teaches making a composite comprising thermoplastic polymer and filler by heating the mixture to a temperature greater than the melting point and cooling (Paragraph 68).  Hofmann et al further teaches polyarylene sulfide polymers (Claim 10).  Hofmann et al further teaches forming a plate of a fuel cell (which plate satisfies claimed planar composite) (Claim 11).  Hofmann et al further teaches injection molding (which satisfies heating and cooling in injection molding system) (Paragraph 35).  However, Hofmann et al fails to specifically disclose the thermoplastic particles 
In the same field of endeavor, Morris teaches making sheet materials using high temperatures and pressure in forming fused laminations (Col. 1, Lines 15-20).  Morris teaches a calendar comprising rolls for making two lamina products (Col. 2, Lines 19-21, 36-38).  Morris further teaches a thermoplastic material which may comprise blend of ingredients previously mixed in a mixer, extruder or mill may be deposited in molten conditions at the upper nip between rolls 10 and 11 so that it forms a bank of material as shown.  Roll 10 is maintained at a temperature below the melting temperature of the thermoplastic and roll 11 is maintained at a temperature above the melting point of thermoplastic and roll 11 operates at a lower speed (which satisfies the material is at least partially solidified in the common gap and removed from the colder roller) (Col. 2, Lines 40-53; Col. 3, Lines 41-50).  Morris further teaches 

    PNG
    media_image1.png
    295
    272
    media_image1.png
    Greyscale
(which satisfies the hotter and colder roller are arranged parallel to each other to form a common gap there between and satisfies the material is transferred from the hotter to colder roller by the material adhering to the hotter roller and being transported to the common gap with the colder roller in rotational movement of the hotter roller) (Fig 1).
With regard to thermoplastic particles are smaller than 300µm before mixing with the conductive filler, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided thermoplastic particles smaller than 300µm before mixing with the conductive particles because Hofmann et al teaches pre-grounding the mixture of the thermoplastic particles and conductive filler to 150-800µm (which overlaps the instantly claimed range) before the compression molding process in order to provide advantages to the shaping of the composition, hence, providing the conductive filler and thermoplastic particles to the appropriate size before mixing them together would only be obvious to the ordinary artisan.  In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of Ex parte Rubin, 128 USPQ 159 (PO BdPatApp 1959).  Changing the order of steps does not render a claimed process non-obvious over the prior art, see Ex parte Rubin, 128 USPQ 440,441,442 (POBA 1959).  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).  Furthermore, as evidenced by the Fortran PPS Properties Guide, the unreinforced grades can be supplied as small as 20µm and have supplies in the form of fine powder, flakes, pellets and crystallized pellets (Pg. 3), hence, adjusting the size of the thermoplastic particles would only be obvious to the ordinary artisan by selecting the preferred size.
With regard to transferring of the material from a roller having temperature above the melting point of the thermoplastic resin with lower speed to a roller having a temperature below the melting point of the thermoplastic resin with higher speed wherein the rollers are parallel to teach other forming a gap where the material transfer from the hotter roller to the gap to colder roller in at least partially solidified form, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided transferring of the material from a roller having temperature above the melting point of the thermoplastic resin with lower speed to a roller having a temperature below the melting point of the thermoplastic resin with higher speed wherein the rollers are parallel to teach other forming a gap where the material transfer from the hotter roller to the gap to colder roller in at least partially solidified form in Hofmann et al in view of Morris in order to form a thermoplastic material comprising conductive constituents into a fused laminar sheet as taught in Morris, where the broad .  

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al (US Patent Application 2004/0119056 (already of record)) in view Morris (US Patent 2,879,547 (already of record)) as applied to claims 1-5, 9, 11, 15-17 above, and in further view of Books et al (WO 98/16579 (already of record)).
Regarding claims 9(in the alternative) and 18, Hofmann et al and Morris disclose the invention substantially as claimed.  Hofmann et al and Morris teach the features above.  However, Hofmann et al and Morris fail to specifically disclose the material is heated and cooled in an injection molding system and heating in an extruder and cooling in an injection mold.
In the same field of endeavor, Books et al teaches thermoplastic polymer compositions and moldings comprising fillers that are blended and heated in an extruder to obtained a blended material for feeding into an injection molding apparatus (Abstract, Pg. 5, Lines 17-22).  Books et al further teaches heating and cooling the material to shape the composition/molding (Example 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided heating and cooling the material in an injection molding system and heating in an extruder and cooling in an injection mold in Hofmann et al and Morris in view of Books et al in order to provide a blended material for feeding into the injection molding apparatus to produce a shaped molding as taught in Books et al.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al (US Patent Application 2004/0119056 (already of record)) in view of Morris (US Patent 2,879,547 (already of record)) as applied to claims 1-5, 9, 11, 15-17 above, and in further view of Madsen (US Patent 3,412,432 (already of record)) or Bache (US Patent 4,588,443 (already of record)).
Regarding claim 10, Hofmann et al and Morris disclose the invention substantially as claimed.  Hofmann et al and Morris teach the features above.  However, Hofmann et al and Morris fail to specifically disclose introducing into a matrix and pressed into shape by a patrix.
In the same field of endeavor, Bache teaches composite materials comprising plastic particles and fillers (Abstract, Col. 22, Lines 14-25; Col. 24, Line 23) having both a matrix and patrix for shaping and compressing (Col. 6, Lines 20-22; Col. 44, Lines 45-50).  Madsen further teaches matrix and patrix parts for molding articles (Col. 3, Lines 6-9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have introduced the material into matrix after heating and pressed in shape by a patrix in Hofmann et al and Morris in view of Madsen or Bache in order to mold/compress the material into the desired shape.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al (US Patent Application 2004/0119056 (already of record)) in view of Morris (US Patent 2,879,547 (already of record)) as applied to claims 1-5, 9, 11, 15-17 above, and evidence of Yazici et al (US Patent Application 2004/0062977 (already of record)).
Regarding claim 12, Hofmann et al and Morris disclose the invention substantially as claimed.  Hofmann et al and Morris teach the features above.  However, Hofmann et al and Morris fail to specifically disclose an electrode of a fuel cell.
In the same field of endeavor, Yazici et al teaches a fuel cell having electrodes composed of carbon black and metal (Paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the composite plates made for use in a fuel cell to function as an electrode of a fuel cell as it is known in the art that electrodes are composed of materials such as carbon black and metal as evidenced by Yazici et al.   The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.
Response to Amendment
The declaration under 37 CFR 1.132 filed April 20, 2021 is insufficient to overcome the rejection of claims 1-5, 9-12, 15-18 based upon the rejections under 35 U.S.C. 103 as set forth in the last Office action because: The showing does not provide criticality for the claimed range.  The instant claims recite smaller than 300µm before mixing, however, the showing only provided greater than 1mm, 500 µm and 200 µm.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02(d).  Furthermore, the declaration does not provide the particle size of the carbon filler used in the examples, where the instant claims recite “of In re Greenfield, 197 USPQ 227.
Response to Arguments
Applicant's arguments filed April 20, 2021 have been fully considered but they are not persuasive. 
With respect to the obviousness rejection over Hofmann et al in view of Morris in evidence of Fortron PPS Properties Guide, Applicant argues unexpected results.  The declaration is insufficient to over the obviousness rejection based upon the reasons above.  The showing is not commensurate in scope with the instant claims.  Furthermore, the showing does not provide enough values in outside and inside of the claimed range to determine the criticality of the claimed range.
Applicant further argues that Hofmann et al fails to teach the claimed particle size.  The Examiner respectfully disagrees with the above argument as Hofmann et al teaches wherein the plastics molding composition comprising polyarylene sulfide and the conductive constituents has been preground to size preferably of 150-800µm (Claim 13).  With regard to providing the thermoplastic particles smaller than 300µm before mixing with the conductive particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided thermoplastic particles smaller than 300µm before mixing Ex parte Rubin, 128 USPQ 159 (PO BdPatApp 1959).  Changing the order of steps does not render a claimed process non-obvious over the prior art, see Ex parte Rubin, 128 USPQ 440,441,442 (POBA 1959).  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).  Furthermore, as evidenced by the Fortran PPS Properties Guide, the unreinforced grades can be supplied as small as 20µm and have supplies in the form of fine powder, flakes, pellets and crystallized pellets (Pg. 3), hence, adjusting the size of the thermoplastic particles would only be obvious to the ordinary artisan by selecting the preferred size.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        May 7, 2021